DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered
Claims 18-29 and 31 are examined on merits in this office action to the extant it encompasses the elected species.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-29 and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dhawan (Peptides 2002) in view of Quanta Biodesign Catalog (November 5, 2004), Anderson et al (Journal of Immunological Methods 2002) and Rosario et al (Cancer Res. 1990).
Dhawan et al teach detection of an analyte comprising contacting the analyte with an enzyme labeled antibody conjugate (i.e. an antibody-signal generating moiety conjugate) and detecting the signal generated by the antibody-signal generating moiety conjugate with a chromogenic compound that indicates the presence of the 
(2-MEA)
    PNG
    media_image1.png
    138
    298
    media_image1.png
    Greyscale
{Fig. 2(B)}. Dhawan teaches reducing disulfide groups in the hinge region by reducing IgG with 2-mercaptoethylamine (2-MAE) for conjugation with enzyme through a crosslinker via the thiol group as disclosed above.   Dhawan does not mention that the antibody is intact after the 2-MAE reduction. The term “intact” has not been defined in the claim and in the specification, but for the sake of examination, the term is interpreted as the antibody having both the heavy and the light chains linked by at least one disulfide bridges. In the above Figure, a single heavy chain on the antibody is shown and the enzyme is linked through a thiol of the hinge region of the antibody. However, Dhawan does not mention that the reduction reduces all the disulfide bridges between the heavy chains in all the antibodies in reaction solution. That is Dhawn does not mention that may be partially reduced antibody wherein two heavy chains of the antibodies are linked through at least one disulfide linkages and drawing is not representation of the 
Quanta Biodesign catalog discloses heterobifunctional crosslinkers comprising a maleimide functional group and a N-hydroxysuccinimide ester (NHS) linked through a PEG spacer (see the MAL-dPEG8TM NHS ester and the MAL-dPEG4TM NHS ester in pages 20-21). The catalog teaches that the heterobifunctional linker having dPEG spacer is advantageous over other conventional hererobifunctional crosslinkers because of the  hydrophilic/water soluble and non-immunogenic nature of the dPEG spacer  and that the PEG spacer reduce or eliminate problems with aggregation (see pages 20 and 21).
Anderson et al each that attachment of multiple labels to an antibody increases net fluorescence yield per antibody (see discussion) and the number of label per antibody that provides optimal net fluorescence yield depends on the particular label used to label the antibody. As for example, Anderson et al  by optimization studies using different antibody to dye ratio, teach that for Cy5 label, 3.6 label per antibody is optimal and for AF647 label, 6 label per antibody is optimal (see discussion).
Rosario teaches sight specific labeling of antibody through sulfhydryl site specific reduction (Title and Abstract). Rosario teaches selective partial reduction of the interchain disulfides of IgG antibody using DTT for labeling (page 805 and Fig. 1)

    PNG
    media_image2.png
    438
    919
    media_image2.png
    Greyscale
. Rosario teaches that the heavy and light chains of the reduced antibody do not undergo complete dissociation even after alkylation (page 805) indicating that the antibody structure is intact. Rosario teaches that partial reduction disulfide bonds with DTT provides viable sites for attaching labels without significant loss of in vitro and in vivo immunoreactivity (Abstract).
Therefore, given the above fact that the heterobifunctional PEG linkers comprising maleimide and NHS, linked through a PEG spacer is advantageous over other conventional heterobifunctional linkers with reduced problems of aggregation and by being non-immunogenic, very hydrophilic  and water soluble, one of ordinary skill in the art at the time the invention was made, would have been motivated to substitute the heterobifunctional linker of Bieniarz et al or Dhawan with the commercially available water soluble heterobifunctional crosslinkers of Quanta Biodesign for conjugation of the antibody with the signal generating molecules (e.g. alkaline phosphatase or HRP), with the expectation of avoiding aggregation and to provide a hydrophilic and a water soluble conjugate having less immunogenicity, with a reasonable expectation of success because Quanta Biodesign catalogue discloses heterobifunctional linkers with PEG has improved water solubility and immunogenicity. The linkers MAL-dPEG8TM NHS ester and the MAL-dPEG4TM NHS of Quanta in vitro and in vivo immunoreactivity, one of ordinary skilled in the art, with the expectation of improving immunoreactivity and with the expectation of expanding the arsenal of reducing agent, would obviously consider the alternative reducing agent in the method of Dhawan for sight specific labeling because Rosario teaches partial reduction with DTT provides sites for attaching labels without significant loss of in vitro and in vivo immunoreactivity.
Furthermore, Since Anderson et al  teach that attachment of multiple detectable labels to an antibody increases net fluorescence yield per antibody (see discussion) and the number of label per antibody that provides optimal net fluorescence yield depends on the particular label used to label the antibody and the number of label useful for optimal net fluorescent can be optimized by routine optimization, one of ordinary skill in the art would obviously increase the number of alkaline phosphatase label, at least to 4 label per antibody for optimization and with the expectation of increasing net fluorescent yield per antibody with a reasonable expectation of success as Husain et al  teach that the thiol modified antibodies typically contain three to four thiols per Fc region. 
Response to argument
Applicant's arguments and amendments filed 02/08/2021 have been fully considered and are persuasive to overcome the 35 USC 103 rejections based on the primary 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641